DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 9, and 17 recite(s) a system and series of steps for dynamically matching rideshare service vehicles to customers based on camera and location data, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receive…a request for a ridehail transportation service’; ‘receive a digital identifier of a user at a first location’; ‘determine, based on the first location, a first ridehail vehicle of the one or more ridehail vehicles to assign to the user’; ‘determine, based on a second digital identifier for the user, a second location’; ‘determine, based on the second location of the user, a second ridehail vehicle to assign to perform the ridehail transportation service’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a mobile device’, ‘a processor’, ‘at least one memory’; ‘one or more video capture devices’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a camera, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-8, 10-16, and 18-20 further recite(s) the system and series of steps for dynamically matching rideshare service vehicles to customers based on camera and location data, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge (U.S. Pre-Grant Pub. No. 20200349345).
In regards to claim 1, Hodge teaches the following limitations:
A system comprising: one or more ridehail vehicles; a mobile device; at least one processor; and at least one memory storing computer-executable instructions, that when executed by the at least one processor (Hodge: ¶35-39, ¶41, ¶118-120 disclose a ridesharing system comprising rideshare vehicles, mobile devices, processors, and memory), cause the at least one processor to:
receive a digital identifier of a user at a first location
wherein the digital identifier is obtained by one or more video capture devices located in (1) an environment of the one or more ridehail vehicles and the user and/or (2) located on the one or more ridehail vehicles (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may utilize a plurality of cameras in order to capture video/photo of users); and
determine, based on the first location, a first ridehail vehicle of the one or more ridehail vehicles to assign to the user (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose determining a user location based on camera location and may assign a vehicle/driver to a user based on their pick-up location).

In regards to claim 2, Hodge teaches the system of claim 1. Hodge further teaches wherein the digital identifier of the user is based on a first facial recognition determination at the first location (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may utilize a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and may determine a user location based on camera location).

In regards to claim 3, Hodge teaches the system of claim 2. Hodge further teaches
wherein the first location of the user is verified by a geolocation of the mobile device, wherein the mobile device is associated with the user (Hodge: ¶71, ¶87 disclose determining GPS location information from a user’s mobile device in order to verify a user’s location).

In regards to claim 8, Hodge teaches the system of claim 1. Hodge further teaches wherein the computer-executable instructions further cause the at least one processor to: perform dual authentication of the user, wherein dual authentication comprises verifying two types of user identification data including at least the digital identifier of the user, a first geolocation of the mobile device, a mobile device identification number, or biometric information for the user (Hodge: ¶11, ¶13, ¶71, ¶87, ¶110-111 disclose a authentication process using mobile device location information and biometric information).

In regards to claim 9, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.

In regards to claim 10, Hodge teaches the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 11, Hodge teaches the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 16, Hodge teaches the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Yu (U.S. Pre-Grant Pub. No. 20180202820).
In regards to claim 4, Hodge teaches the system of claim 3. Although Hodge teaches utilizing a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and determining a user location based on camera location (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96), Hodge does not explicitly state assigning a second vehicle based on receiving updated location information.
However, Hodge and Yu together teach receive an updated digital identifier of the user at a second location (Yu: ¶17-18, ¶60 disclose receiving information related to an alternate pick up location), including at least a second facial recognition determination at the second location (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may utilize a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and may determine a user location based on camera location); and determine, based on the updated digital identifier, a second ridehail vehicle of the one or more ridehail vehicles to assign to the user, wherein the second ridehail vehicle replaces the first ridehail vehicle, and wherein the second ridehail vehicle is closer in proximity to the second location than the first ridehail vehicle (Yu: ¶69-70 disclose assigning a second service provider to the user based on the updated pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle reassignment, as taught by Yu, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “complete the service request earlier than the service provider that accepted a service invitation, such as when the second service provider is 

In regards to claim 12, Hodge teaches the method of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 12.

In regards to claim 17, Hodge teaches:
A system comprising: one or more ridehail vehicles; a mobile device; at least one processor; and at least one memory storing computer-executable instructions, that when executed by the at least one processor (Hodge: ¶35-39, ¶41, ¶118-120 disclose a ridesharing system comprising rideshare vehicles, mobile devices, processors, and memory), cause the at least one processor to:
receive, from a mobile device, a request for a ridehail transportation service (Hodge: ¶10-11, ¶71 disclose receiving a request for a ride);
determine a first location of a user requesting the ridehail transportation service, wherein a location of the user is determined through a first digital identifier, wherein the first digital identifier comprises at least a first facial recognition determination performed by a first video capture device in an environment of the user (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may utilize a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and may determine a user location based on camera location); 
determine, based on the first location of the user, a first ridehail vehicle to assign to perform the ridehail transportation service (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 

Although Hodge teaches utilizing a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and determining a user location based on camera location (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96), Hodge does not explicitly state assigning a second vehicle based on receiving updated location information.
However, Hodge and Yu together teach determine, based on a second digital identifier for the user, a second location, wherein the second location is different than the first location (Yu: ¶17-18, ¶60 disclose receiving information related to an alternate pick up location), and wherein the second digital identifier comprises a second facial recognition determination performed by the first video capture device (Hodge: ¶11, ¶13, ¶36, ¶71, ¶96 disclose that the system may utilize a plurality of cameras in order to capture video/photo of users’ faces, perform a facial recognition, and may determine a user location based on camera location); and determine, based on the second location of the user, a second ridehail vehicle to assign to perform the ridehail transportation service, wherein the second ridehail vehicle is in closer proximity to the second location than the first ridehail vehicle (Yu: ¶69-70 disclose assigning a second service provider to the user based on the updated pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle reassignment, as taught by Yu, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “complete the service request earlier than the service provider that accepted a service invitation, such as when the second service provider is currently located closer to the second service location than the original service provider” (Yu: ¶69).

In regards to claim 18, Hodge teaches the system of claim 17. Hodge further teaches wherein the computer-executable instructions further cause the at least one processor to: perform dual authentication of the user, wherein dual authentication comprises verifying two types of user identification data including at least a second facial recognition of a user, a second geolocation of the mobile device, a mobile device identification number, or biometric information for the user (Hodge: ¶11, ¶13, ¶71, ¶87, ¶110-111 disclose a authentication process using mobile device location information and biometric information).

Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Buttolo (U.S. Pre-Grant Pub. No. 20180039917).
In regards to claim 6, Hodge teaches the system of claim 1. Although Hodge teaches indications that the customer and driver have arrived at the pickup location (Hodge: ¶71), Hodge does not explicitly teach an indication that the user has entered the vehicle.
However, Buttolo teaches determine that the user has entered the first ridehail vehicle; and provide an auditory indication that the user has entered the first ridehail vehicle (Buttolo: ¶3, ¶18, ¶23, ¶45 disclose providing an auditory indication when the vehicle has arrived and the user has entered the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pickup indication, as taught by Buttolo, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “provide alerts or notifications” to users (Buttolo: ¶8).

In regards to claim 7, Hodge and Buttolo teach the system of claim 6. Buttolo further teaches wherein the auditory indication includes at least stating a name of the user and stating a destination of the user (Buttolo: ¶3, ¶18, ¶23, ¶45 disclose that the indication includes the user’s name and the user’s route/destination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pickup indication, as taught by Buttolo, into the system and method of Hodge and Buttolo. One of ordinary skill in the art would have been motivated to make this modification in order to “provide alerts or notifications” to users (Buttolo: ¶8).

In regards to claim 14, Hodge teaches the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 14.

In regards to claim 15, Hodge and Buttolo teach the method of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 15.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Kamhi (U.S. Pre-Grant Pub. No. 20170343375).
In regards to claim 5, Hodge teaches the system of claim 1. Although Hodge teaches monitoring the location of the rider and driver as they approach the pickup location (Hodge: ¶71), Hodge does not explicitly teach providing walking navigation instructions to a user.
determine navigation instructions, wherein the navigation instructions provide an indication of a walking path for the user to take in order to reach the first ridehail vehicle (Kamhi: ¶46, ¶132-133, ¶137 disclose providing, to the user, walking navigation instructions to the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation instructions, as taught by Kamhi, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “save the user effort and time and in those and other ways provide added safety for the user” (Kamhi: ¶187).

In regards to claim 13, Hodge teaches the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 13.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Yu (U.S. Pre-Grant Pub. No. 20180202820), in further view of Kamhi (U.S. Pre-Grant Pub. No. 20170343375).
In regards to claim 19, Hodge and Yu teach the system of claim 17. Although Hodge teaches monitoring the location of the rider and driver as they approach the pickup location (Hodge: ¶71), Hodge does not explicitly teach providing walking navigation instructions to a user.
However, Kamhi teaches send navigation instructions to the mobile device, wherein the navigation instructions provide an indication of a walking path for the user to take in order to reach the second ridehail vehicle (Kamhi: ¶46, ¶132-133, ¶137 disclose providing, to the user, walking navigation instructions to the vehicle).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Yu (U.S. Pre-Grant Pub. No. 20180202820), in further view of Buttolo (U.S. Pre-Grant Pub. No. 20180039917).
In regards to claim 20, Hodge and Yu teach the system of claim 17. Although Hodge teaches indications that the customer and driver have arrived at the pickup location (Hodge: ¶71), Hodge does not explicitly teach an indication that the user has entered the vehicle.
However, Buttolo teaches determine that the user has entered the second ridehail vehicle; and provide an auditory indication that the user has entered the second ridehail vehicle (Buttolo: ¶3, ¶18, ¶23, ¶45 disclose providing an auditory indication when the vehicle has arrived and the user has entered the vehicle), wherein the auditory indication includes at least stating a name of the user and stating a destination of the user (Buttolo: ¶3, ¶18, ¶23, ¶45 disclose that the indication includes the user’s name and the user’s route/destination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pickup indication, as taught by Buttolo, into the system and method of Hodge and Yu. One of ordinary skill in the art would have been motivated to make this modification in order to “provide alerts or notifications” to users (Buttolo: ¶8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628